DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an autoinjector for administering a medical composition having a prefilled liquid medicament container, a hollow autoinjector body and at least one throughhole  through the autoinjector body to allow for flow of gas through the injector body, the autoinjector also includes at least two apertures arranged on opposite sides of the medicament container allow for visual control of the medical composition. The apertures form a visual line through the autoinjector body which is non-parallel to the longitudinal axis of the autoinjector body. At least one of the through holes is connected with the at least two apertures inside the autoinjector body so that gas can flow between the at least one through hole and the apertures.
The closest prior art is Besirli et al. (US 2016/0279350 A1). Besirli teaches an autoinjector having a prefilled liquid medicament and an autoinjector body with a through hole through the elongated body that would allow gas to flow through. Beserli fails to teach at least two apertures on opposite sides of the medicament container that form a visual line through the autoinjector body and is non-parallel with the longitudinal axis of the autoinjector body. Beserli further fails to teach that at least one through hole is connected with the at least two apertures so that gas can flow between the at least one through hole and the apertures. Therefore, by reciting, in combination with the other structural elements, at least two apertures in addition to the structural limitations associated with the at least two apertures, overcomes the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lauren P Farrar/Primary Examiner, Art Unit 3783